Citation Nr: 1827657	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  08-06 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1985.  He had additional service in the Army Reserve, during which he served on active duty from November 2002 to November 2003, and from March 2004 to August 2004.  He served in Kuwait from November 2002 to May 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claim for service connection. 

In December 2008, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  In January 2011, the Veteran testified before the undersigned at the RO.  Transcripts of each hearing are of record.

In December 2011, the Board remanded this matter to the RO for further development.  After accomplishing further development, the RO continued the denial of the claim (as reflected in the March 2016 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

In a December 2016 decision, the Board denied the service connection claim for a respiratory disorder.  The Veteran appealed the Board's December 2016 decision denying the Veteran's claim for a respiratory disorder to the United States Court of Appeals for Veterans Claims (Court).  In January 2018, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Partial Remand (Joint Motion).  In a January 2018 Order, the Court granted the motion, vacated the portion of the Board's December 2016 decision that denied service connection for a respiratory disorder, and remanded the matter to the Board for action consistent with the Joint Motion.  The remaining portion of the Board's decision was left intact. 


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay caused by another remand in this case; however, for the reasons discussed below, the evidence is insufficient to decide the claim on appeal.

With respect to the Veteran's service connection claim for a respiratory disorder, the Veteran, the Joint Motion determined that the Board must consider and discuss whether service connection for a respiratory disorder (which has been diagnosed as allergic bronchitis, upper respiratory infections, and chronic obstructive respiratory disorder (COPD)) is warranted on a presumptive basis as a disability due to a medically unexplained chronic multi-system illness, which include diagnosed illnesses.  The Joint Motion noted that under 38 C.F.R. § 3.317(a)(2)(i)(B), if a Veteran has a chronic multisymptom illness other than chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome, it is solely a medical determination as to whether that illness qualifies under this section as a "medically unexplained chronic multisystem illness."  See 75 Fed. Reg. 61,995, 61, 996 (Oct. 7, 2010) (final rule).  The evidence shows that the Veteran had active military service in Kuwait from November 2002 to November 2003.  

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established for a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection. 

The law governing Gulf War diseases also codified the same list of signs and symptoms of an undiagnosed illness as had previously been included in 38 C.F.R. § 3.317.  Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include the following, but are not limited to: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders .  38 U.S.C. § 1117(g). 

Previously, VA regulations listed three disabilities as medically unexplained chronic multisystem illnesses.  VA has amended its regulations to clarify that these are only examples and that a broader array of unspecified conditions could be medically unexplained chronic multisystem illnesses.  75 Fed. Reg. 61,995 (Oct. 7, 2010).  The Veteran's respiratory disorder has been attributed to allergic bronchitis, upper respiratory infections, and COPD, but it is not clear whether the respiratory disorder(s) could be considered a medically unexplained chronic multisystem illnesses.  38 C.F.R. § 3.317(a)(2)(i)(B)(3).

In addition, under 38 C.F.R. § 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

The term "objective indications of a qualifying chronic disability" includes both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Although the Veteran is not medically trained, he is competent to report the observable manifestations of his claimed disorders.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Hence, his own assertions may serve as support for the presence of symptoms supportive of the claimed condition as part of a Gulf War Syndrome under 38 C.F.R. § 3.317. 

For purposes of Gulf War undiagnosed illness claims, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(2)(5) . 

The Board observes that there is no medical opinion concerning whether the Veteran's respiratory disorders are part of a medically unexplained chronic multi-system illness in relation to the most recent change in regulation.  Thus, an additional examination and medical opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records from November 2017 to the present.  All efforts should be documented and appropriate procedures followed.

2. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding private treatment records with respect to the claim on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims file.  All attempts to secure this evidence must be documented in the claims file.

3. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination by an appropriate medical specialist (preferably a pulmonologist) to determine whether the diagnoses attributable to his claimed respiratory disorder are due to a medically unexplained chronic multisystem illness or are otherwise related to service. 

All indicated tests and studies should be conducted. The claims file, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report. 

The examiner is requested provide an opinion as to the following:  

a. Whether it is at least as likely as not (i.e., a fifty percent or greater probability) that the Veteran's respiratory disorder (to include diagnoses of allergic bronchitis, upper respiratory infections, and COPD) are due to a medically unexplained chronic multisystem illness.  

b. If the answer is to (a) is negative, whether it is at least as likely as not (i.e., a fifty percent or greater probability) that any respiratory disorder diagnosed during the examination or at any time during the appeal period from May 2005 to the present had its onset in or is otherwise related to the Veteran's active military service.

The examiner must provide an explanation for all opinions expressed. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports, including those of a history of respiratory symptoms in service with recurrent symptoms since discharge from service, must be specifically acknowledged and considered in formulating any opinions.  If an examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of evidence of treatment for a claimed condition in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

4. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




